In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0376V
                                         UNPUBLISHED


    CHRISTA JEAN BINGHAM,                                     Chief Special Master Corcoran

                         Petitioner,                          Filed: December 19, 2019
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Influenza
                                                              (Flu) Vaccine; Shoulder Injury
                        Respondent.                           Related to Vaccine Administration
                                                              (SIRVA)


Jane Morrow, Otorowski Morrow & Golden, PLLC Bainbridge Island, WA, for petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION 1

        On March 9, 2018, Christa Jean Bingham filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to
vaccine administration (SIRVA). Petition at 1; Stipulation, filed December 19, 2019, at ¶
4. Petitioner further alleges that she suffered the residual effects of this injury for more
than six months. Stipulation at ¶ 4. “Respondent denies that petitioner sustained a
SIRVA Table injury; denies that the vaccine caused petitioner’s alleged shoulder
injuries, or any other injury; and denies that her current condition is a sequelae of a
vaccine-related injury ” Stipulation at ¶ 6.

       Nevertheless, on December 19, 2019, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $50,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2
./

                       IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 OFFICE OF SPECIAL MASTERS


                                                          )
     CHRISTA JEAN BINGHAM,                                )
                                                          )
                            Petitioner,                   )
                                                          )       No. 18-376V
     V.                                                   )       Chief Special Master Corcoran
                                                          )       ECF
     SECRETARY OF HEALTH AND                              )
     HUMAN SERVICES,                                      )
                                                          )

     _________________      Respondent.                   )
                                                          )


                                              STJPULA TION

            The parties hereby stipulate to the following matters:

            1. Christa Jean Bingham, petitioner, filed a petition for vaccine compensation under the

     National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine

     Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

     of the influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the

     "Table"), 42 C.F.R. § 100.3(a).

            2. Petitioner received her flu vaccine on November 5, 2016.

            3. The vaccine was administered within the United States.

            4. Petitioner alleges that she sustained a Shoulder Injury Related to Vaccine

     Administration (SIRVA) within the time period set forth in the Table, or in the alternative, that

     her alleged shoulder injuries were caused by the vaccine. She further alleges that she

     experienced the residual effects of her alleged injuries for more than six months after vaccine

     administration.

                                                      1
        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her alleged vaccine injury.

        6. Respondent denies that petitioner sustained a SIRVA Table injury;_denies that the

vaccine caused petitioner's alleged shoulder injuries, or any other injury; and denies that her

current condition is a sequelae of a vaccine-related injury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2 l (a)(l ), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $50,000.00 in the form of a check payable to petitioner. This amount
        represents compensation for all damages that would be available under 42 U.S.C.
        § 300aa-l5(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after.

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2l(a)(I), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorney's fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and her attorney represent that they have identified to respondent all known

sources of payment for items or services for which the Program is not primarily liable under 42

U.S.C. § 300aa-15(g), including State compensation programs, insurance policies, Federal or


                                                 2
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 _et seq.)), or entities that provide health services on a pre-paid basis.

        l l . Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorney's fees and litigation costs, the money provided pursuant to this Stipulation will be

used solely for the benefit of petitioner as contemplated by a strict construction of 42 U .S.C.

§ 300aa-l S(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U .S.C. § 300aa- l 0 et seq., on account of, or in any way growing out of, any and all

known or wumown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, her flu vaccination administered on November 5, 2016, as

alleged by petitioner in a petition for vaccine compensation filed on or about March 9, 2018, in

the United States Court of Federal Claims as petition No. 18-376V.




                                                     3
I   O   •   I




                        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

                upon proper notice to the Court on behalf of either or both of the parties.

                        15. If the special master fails to issue a decision in complete confonnity with the tenns

                of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

                decision that is in complete conformity with the terms of this Stipulation, then the parties'

                settlement and this Stipulation shall be voidable at the sole discretion of either party.

                        16. This Stipulation expresses a full and complete negotiated settlement of liability and

                damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

                as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

                parties hereto to make any payment or to do any act or thing other than is herein expressly stated

                and clearly agreed to. The parties further agree and understand that the award described in this

                Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

                amount of damages, and further, that a change in the nature of the injury or condition or in the

                items of compensation sought, is not grounds to modify or revise this agreement.

                       17. This Stipulation shall not be construed as an admission by the United States or the

                Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged SIRVA

                or any other injury or her current condition.

                       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

                heirs, executors, administrators, successors, and/or assigns.

                                                     END OF STIPULATION

                I

                I


                                                                  4
Respectfully submitted,

PETITIONER:           ~


  ~
CHS               --
         TA JEAN BINGHAM



ATIORNEY OF RECORD FOR                         AUTHORIZED REPRESEJ\"TATIVE
PETITIONER:                                    OF THE ATTORNEY GENERAL:



A      M      OW,ESQ.
   OROWSKI MORROW &                            Acting Deputy Director
 GOLDEN, PLLC                                  Torts Branch
298 Winslow Way W.                             Civil Division
Bainbridge Island, WA 981 IO                   U.S. Department of Justice
Tel: (206) 842-1000                            P.O. Box 146
                                               Benjamin Franklin Station
                                               Washington, DC 20044-0146


AUTHORJZED REPRESENTATIVE OF                   ATTORNEY OF RECORD FOR
THE SECRETARY OF HEALTH AND                    RESPONDENT:
HUMAN SERVICES:



TAMARA OVERBY                                  CLA~
Acting Director, Division of Injury            Senior Trial Attorney
Compensntion Programs                          Torts Branch
Healthcare Systems Bureau                      Civil Division
Health Resources and Services Administration   U.S. Department of Justice
U.S. Department of Health and Human Services   P.O. Box 146
5600 Fishers Lane                              Benjamin Frnnklin Station
Park.lawn Building, Mail Stop 08Nl46B          Washington, DC 20044-0146
Rockville, MD 20857                            Tel: (202) 616-4138



Dated:     /   2 - Iq - /      CJ



                                           5